Opinion issued December 8, 2005




 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00976-CR
____________

IN RE LEE MILLER, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Lee Miller, filed a pro se petition for writ of mandamus in this
Court.   We deny the petition.
               A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).   The relator must  provide this Court with a sufficient record to establish
his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)
(orig. proceeding). 
               Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).